          Case 1:20-cv-00906-PEC Document 17 Filed 05/19/21 Page 1 of 8




           In the United States Court of Federal Claims
                                          No. 20-906C

                                     (Filed: May 19, 2021) 1

                                              )
    MICHAEL A. HENRY BEY, formally            )
    known as MICHAEL ANTHONY                  )
    HENRY,                                    )
                                              )
                        Plaintiff,            )           Motion to Dismiss; RCFC 12(b)(1);
                                              )           Lack of Subject Matter Jurisdiction;
    v.                                        )           RCFC 12(h)(3).
                                              )
    THE UNITED STATES,                        )
                                              )
                        Defendant.            )
                                              )

Michael A. Henry-Bey, West Palm Beach, FL, pro se. 2

Robert C. Bigler, Civil Division, United States Department of Justice, Washington D.C.,
with whom were Jeffrey Bossert Clark, Acting Assistant Attorney General, Robert E.
Kirschman, Jr., Director, and Eric P. Bruskin, Assistant Director, for defendant.

                                           OPINION

        Plaintiff filed his complaint in this case on July 20, 2020. See ECF No. 1. On
September 25, 2020, defendant filed a motion to dismiss plaintiff’s complaint for lack of
jurisdiction pursuant to Rule 12(b)(1) of the Rules of the United States Court of Federal
Claims (RCFC). See ECF No. 7. Plaintiff filed a response, ECF No. 8, and an amended


1
         This opinion was filed under seal on April 20, 2021, in order to allow the parties an
opportunity to propose appropriate redactions. See ECF No. 14. On May 19, 2021, the parties
filed a joint status report in which they report that no redactions are required. See ECF No. 16.
Accordingly, this public version of the opinion is identical to the sealed opinion with the
exceptions of the filing date and the content of this footnote.

2       Plaintiff’s name appears on his filings variously as Michael A. Henry Bey or Michael A.
Henry-Bey. The court uses the non-hyphenated version to reflect the manner in which plaintiff
listed his name in the caption on his complaint.
         Case 1:20-cv-00906-PEC Document 17 Filed 05/19/21 Page 2 of 8




response, ECF No. 9, and defendant filed a reply, ECF No. 11. For the following
reasons, defendant’s motion is GRANTED.

I.     Background

      Plaintiff seeks to confirm a final arbitration award for $2,160,000 entered against
The Office of Palm Beach County Circuit Clerk, Sharon R. Bock, Melissa Thomas, and
Tony Lobianco by Sitcomm Arbitration Association (Sitcomm) on August 15, 2019. See
ECF No. 1 at 7; ECF No. 1-3 at 27 (arbitration award). As indicated in the arbitration
award, the underlying dispute concerns the alleged breach of contract number
875UY672-96ERT456789QYJGFK-FFGHJUYTRF4691© between plaintiff and the four
named parties. Id. at 5.

        The complaint and its attachments do not describe in detail the terms of this
contract or the alleged breaches that led to the arbitration award in plaintiff’s favor.
Plaintiff alleges only that he sent an unspecified “counteroffer” to the four named parties,
which became an enforceable contract when they did not respond. Id. at 4; see also ECF
No. 1-3 at 5, 7-8. Plaintiff attaches to his complaint a variety of documents, including a
copy of his passport and documents seemingly related thereto, see ECF No. 1-3 at 30-51;
and part of a May 5, 2019 letter, see ECF No. 1-3 at 53-58, that does not reflect a specific
addressee, but indicates that courtesy copies were sent to the “Office of the Florida
Governor” and the “U.S. Office of the Attorney General,” id. at 53. The portion of the
letter attached to the complaint is not identified as a contract, but it does reference a
variety of alleged acts or omissions by the four parties from whom plaintiff now seeks
payment under the arbitration agreement. See id. at 53-58. The header of the letter
includes a number that is similar, but not identical, to the contract number identified in
the complaint. See id. at 53 (reflecting the number875UY672-96ERT456789QYJGFK-
FFGHJUYTRF4691-LLG845212©, but not specifically indicating that it refers to a
contract).

        On June 30, 2019, plaintiff sought to adjudicate the alleged breach of contract
through arbitration and filed a complaint against the four named parties with Sitcomm.
ECF No. 1 at 4; see also ECF No. 1-3 at 5. An arbitration hearing was held on August
12, 2019. See ECF No. 1 at 4. On August 15, 2019, the arbitrator ruled in plaintiff’s
favor, finding that the named parties breached their contract with plaintiff and ordering
each of the named parties to pay plaintiff $540,000, for a total of $2,160,000. See ECF
No. 1 at 5; see also ECF No. 1-3 at 22-23.

      On July 20, 2020, plaintiff filed suit in this court seeking to confirm this award.
See ECF No. 1. Plaintiff does not list the United States as a defendant, and
acknowledges that the underlying arbitration award was entered against The Office of
Palm Beach County Circuit Clerk, Sharon R. Bock, Melissa Thomas, and Tony
Lobianco. See ECF No. 1 at 1, 5. Plaintiff alleges, however, that this court has


                                             2
         Case 1:20-cv-00906-PEC Document 17 Filed 05/19/21 Page 3 of 8




jurisdiction over this matter because the arbitration award “is a contract with the
UNITED STATES (via, its registered and/or licensed agents)” and because the award
states that “jurisdiction for the Final Award may be had under the Tucker Act in the U.S.
Court of Claims as the exclusive jurisdiction for . . . damages against the UNITED
STATES under contracts in excess of $10,000, since the matter is against an institution
registered and licensed with the UNITED STATES, during the time of its conduct . . . .”
Id. at 2 (emphasis omitted); see also ECF No. 1-3 at 7. Plaintiff then asks this court to
exercise its jurisdiction to confirm the arbitration award, which orders the four named
parties to pay plaintiff a total of $2,160,000. See ECF No. 1 at 7.

II.    Legal Standards

        Plaintiff is proceeding pro se and is “not expected to frame issues with the
precision of a common law pleading.” Roche v. U.S. Postal Serv., 828 F.2d 1555, 1558
(Fed. Cir. 1987). Accordingly, pro se plaintiffs are entitled to a liberal construction of
their pleadings. See Haines v. Kerner, 404 U.S. 519, 520 (1972) (requiring that
allegations contained in a pro se complaint be held to “less stringent standards than
formal pleadings drafted by lawyers”) (citations omitted); see also Jaye v. United States,
781 F. App’x 994, 996 (Fed. Cir. 2019) (“Pro se parties are entitled to a liberal
construction of their pleadings and are generally held to ‘less stringent standards.’”)
(quoting Haines, 404 U.S. at 520-22)). The court has thoroughly examined the complaint
and plaintiff’s briefing to determine whether any of plaintiff’s claims support this court’s
jurisdiction.

       Pursuant to the Tucker Act, this court has the limited jurisdiction to consider “any
claim against the United States founded either upon the Constitution, or any Act of
Congress or any regulation of an executive department, or upon any express or implied
contract with the United States, or for liquidated or unliquidated damages in cases not
sounding in tort.” 28 U.S.C. § 1491(a)(1). To invoke this court’s jurisdiction, plaintiff
must show that his claims are based upon the Constitution, a statute, a regulation, or an
express or implied contract that “can fairly be interpreted as mandating compensation by
the Federal Government for the damages sustained.” United States v. Mitchell, 463 U.S.
206, 216-17 (1983) (quoting United States v. Testan, 424 U.S. 392, 400 (1976)).

        Plaintiff bears the burden of establishing the court’s subject matter jurisdiction by
a preponderance of the evidence. See Reynolds v. Army & Air Force Exch. Serv., 846
F.2d 746, 748 (Fed. Cir. 1988). In reviewing plaintiff’s allegations in support of
jurisdiction, the court must presume all undisputed facts are true and construe all
reasonable inferences in plaintiff’s favor. Scheuer v. Rhodes, 416 U.S. 232, 236 (1974),
abrogated on other grounds by Harlow v. Fitzgerald, 457 U.S. 800, 814-15 (1982);
Reynolds, 846 F.2d at 747 (citation omitted). If the court determines that it lacks subject
matter jurisdiction, it must dismiss the complaint. See RCFC 12(h)(3).



                                              3
         Case 1:20-cv-00906-PEC Document 17 Filed 05/19/21 Page 4 of 8




III.   Analysis

       A.     The Court Lacks Subject Matter Jurisdiction in this Case

        As stated above, plaintiff asks this court to confirm the arbitration award entered
against the four named parties on August 15, 2019. See ECF No. 1 at 7. Prior decisions
make clear that this court may grant such relief “only after this court’s jurisdiction is
properly invoked.” Builder’s Int’l (Senegal) S.A. v. United States, 211 Ct. Cl. 362, 363
(1976); see also Schlihs v. United States, 146 Fed. Cl. 495, 499 (2020) (noting that
federal courts can only entertain claims for confirmation of an arbitration award “when
there is an independent basis for jurisdiction”). For the reasons stated below, plaintiff has
not done so here.

        As an initial matter, plaintiff does not allege a claim against the United States,
placing this case outside this court’s jurisdiction. The Tucker Act limits this court’s
jurisdiction to “any claim against the United States founded either upon the Constitution,
or any Act of Congress or any regulation of an executive department, or upon any express
or implied contract with the United States . . . .” 28 U.S.C. § 1491(a)(1) (emphasis
added). Plaintiff alleges that the arbitration award “is a contract with the UNITED
STATES (via, its registered and/or licensed agents).” ECF No. 1 at 2. But this assertion
is undermined by allegations in the complaint and by the arbitration award itself. See
ECF No. 1 at 5 (alleging that the final arbitration award plaintiff seeks to confirm was
issued against the four named parties, not the United States); ECF No. 1-3 at 22 (issuing
arbitration award against four named parties, not the United States). Neither the
complaint nor the arbitration award identifies the United States as a defendant in the
arbitration proceedings or as a party to the underlying contract. Moreover, the complaint
and arbitration award focus on the actions of the four named parties, and neither the
complaint nor its attachments allege facts to suggest that the four named parties were
acting on behalf of the United States. See ECF No. 1 at 4-5; ECF No. 1-3 at 5-6.

        The court has recently rejected an identical argument that Tucker Act jurisdiction
should extend to “institution(s) registered and licensed with the United States.” Schlihs,
146 Fed. Cl. at 499. In Schlihs, the court dismissed a complaint seeking to confirm an
arbitration award issued by Sitcomm against two banks for lack of jurisdiction. Id. In
doing so, the court concluded that plaintiff’s claims “against institution(s) registered and
licensed with the United States” were “not challenging actions taken by the United
States.” Id. The court also observed that plaintiff’s complaint included “no coherent
allegation” that the contract underlying her arbitration award was with the United States.
Id. Similarly here, there are no coherent allegations that plaintiff is challenging any



                                              4
          Case 1:20-cv-00906-PEC Document 17 Filed 05/19/21 Page 5 of 8




actions taken by the United States or that plaintiff entered into a contract with the United
States. 3

        Moreover, to the extent that plaintiff means to assert claims against the four parties
named in the arbitration award, the court lacks jurisdiction to consider them. As stated
above, the complaint lists the Office of Palm Beach County Circuit Clerk and three of its
employees as defendants. See ECF No. 1 at 1-2. It is well-established that this court
lacks “jurisdiction over any claims against states, localities, state and local government
entities, or state and local government officials and employees.” Anderson v. United
States, 117 Fed. Cl. 330, 331 (2014) (citing United States v. Sherwood, 312 U.S. 584,
588 (1941)); see also El v. United States, 122 Fed. Cl. 707, 709 (2015) (stating that this
court does not have jurisdiction “to hear claims against states, state agencies, or state
officials.”); Moore v. Pub. Defenders Office, 76 Fed. Cl. 617, 620 (2007) (“When a
plaintiff’s complaint names private parties, or local, county, or state agencies, rather than
federal agencies, this court has no jurisdiction to hear those allegations.”). As plaintiff’s
complaint only alleges claims against a county clerk’s office and certain of its officials,
the court lacks subject matter jurisdiction over it and must dismiss it.

        Finally, to the extent that plaintiff argues that terms of the arbitration award confer
jurisdiction upon this court, the court disagrees. Plaintiff notes in the complaint that the
arbitration award gives this court jurisdiction. See ECF No. 1 at 2. The section of the
award to which he refers states as follows:

       Should the Claimant elect that jurisdiction for the final award may be had
       under the Tucker Act in the United States Court of Federal [C]laims as the
       exclusive jurisdiction for said Court of Claims damages against the United
       States under contract in excess of $10,000. Since this matter is against an
       institution registered and licensed with the United States, during the time of
       its conduct is construed as one and the same as a matter of law; the Federal
       Court of Claims at the election of the Claimant, chosen proper jurisdiction to

3       In his response to defendant’s motion to dismiss, plaintiff argues that 5 U.S.C. § 580(c)
supports his position that “a Final Arbitration Award is binding on the parties and cannot be
dismissed.” ECF No. 8 at 1. This statute governs federal agencies’ use of alternative dispute
resolution proceedings. See 5 U.S.C. § 572. As such, it appears to have no application here.
But even if it were applicable here, this statute does not cure the jurisdictional defects identified
above and does not otherwise confer jurisdiction upon this court. The relevant statutory
language reads: “No action brought to enforce such an [arbitration] award shall be dismissed nor
shall relief therein be denied on the grounds that it is against the United States or that the United
States is an indispensable party.” 5 U.S.C. § 580(c). As stated above, plaintiff’s failure to show
that the United States was a party to the arbitration award or to the underlying contract is why
this court—which can only hear claims brought against the United States—must dismiss his
complaint for lack of jurisdiction.



                                                 5
         Case 1:20-cv-00906-PEC Document 17 Filed 05/19/21 Page 6 of 8




       have the matter determined under common law and/or as stipulated in the
       contract at any court of original jurisdiction.

ECF No. 1-3 at 7.

        As noted above, “[t]he Tucker Act defines the limited jurisdiction” of this court.
Gibson v. United States, 55 F. App’x 938, 939 (Fed. Cir. 2003). For the reasons set forth
in this opinion, the court lacks jurisdiction over plaintiff’s complaint under the Tucker
Act; the terms of the arbitration award do not and cannot change that.

      Accordingly, the court lacks jurisdiction to consider plaintiff’s claims, and grants
defendant’s motion to dismiss.

       B.     Transfer of this Case is Not Appropriate

       Because the court has concluded that it does not have jurisdiction in this case, it
must now consider whether transfer to a court with jurisdiction is in the interest of justice.
As the statute states,

       Whenever a civil action is filed in [this] court . . . and [this] court finds that there
       is a want of jurisdiction, the court shall, if it is in the interest of justice, transfer
       such action or appeal to any other such court . . . in which the action or appeal
       could have been brought at the time it was filed or noticed . . . .

28 U.S.C. § 1631. “Transfer is appropriate when three elements are met: (1) the
transferring court lacks subject matter jurisdiction; (2) the case could have been filed in
the court receiving the transfer; and (3) the transfer is in the interests of justice.” Brown
v. United States, 74 Fed. Cl. 546, 550 (2006) (citing 28 U.S.C. § 1631).

        The court has already addressed the first element, finding that it lacks jurisdiction.
With regard to the final two elements, the court finds that, even if the complaint could
have been filed in another court, transferring plaintiff’s complaint would not be in the
interests of justice.

        “The phrase ‘if it is in the interest of justice’ relates to claims which are
nonfrivolous and as such should be decided on the merits.” Galloway Farms, Inc. v.
United States, 834 F.2d 998, 1000 (Fed. Cir. 1987) (citing Zinger Constr. Co. v. United
States, 753 F.2d 1053, 1055 (Fed. Cir. 1985)). The decision to transfer “rests within the
sound discretion of the transferor court, and the court may decline to transfer the case
‘[i]f such transfer would nevertheless be futile given the weakness of plaintiff’s case on
the merits.’” Spencer v. United States, 98 Fed. Cl. 349, 359 (2011) (quoting Faulkner v.
United States, 43 Fed. Cl. 54, 56 (1999)). Applying these standards, the court denies
plaintiff’s request to transfer because plaintiff’s claims are frivolous.


                                                6
         Case 1:20-cv-00906-PEC Document 17 Filed 05/19/21 Page 7 of 8




        As an initial matter, plaintiff’s claims are premised on a suspect arbitration award.
This court has expressed serious concerns about the legitimacy of arbitration awards
issued by Sitcomm. See Harvey v. United States, 149 Fed. Cl. 751, 773-74 (2020), aff’d
--- F. App’x ---, 2021 WL 377806 (Feb. 3, 2021) (dismissing complaint seeking
confirmation of Sitcomm award premised on the breach of an alleged contract pursuant to
Rule 12(b)(6) where plaintiff had failed to demonstrate that a contract existed between
plaintiff and the United States and collecting cases questioning the legitimacy of
arbitration awards issued by Sitcomm); Schlihs, 146 Fed. Cl. at 497 n.1 (observing that
“tarradiddle and lack of clarity seems to be a recurring theme in Sitcomm’s decisions”
and quoting U.S. Bank Nat’l Ass’n v. Nichols, No. 19-cv-482, 2019 WL 4276995, at *2-
3 (N.D. Okla. Sept. 10, 2019), describing Sitcomm’s decisions as “a ‘bizarre jumble of
inconsistent, nonsensical word salad . . . memorialized in 28 pages of uninformative
blatherskite,’” and Brown v. Ally Fin., Inc., No. 2:18-cv-70, 2019 WL 6718672, at *3 n.1
(S.D. Miss. Dec. 10, 2019), referring to Sitcomm awards as “part of a larger fraudulent
enterprise”).

        Moreover, plaintiff has a history of filing claims before federal courts, and, in at
least one case, the court imposed limitations on his ability to file additional claims related
to his former, Florida-based residence. See Bey v. The Bank of New York Mellon, et al.,
No. 17-cv-81077 (S.D. Fla. June 16, 2019), ECF No. 31 (deeming plaintiff a “vexatious
litigant” and prohibiting him from filing any documents related to his residence in Florida
without representation); see also Henry-Bey v. Castro, et al., No. 20-1125 (Fed. Cir. Mar.
2, 2020), ECF No. 17 (dismissing plaintiff’s appeal of the Southern District of Florida’s
October 9, 2019 decision in Henry-Bey v. Castro, et. al., No. 9:19-cv-81281, concluding
that transfer would not be in the interest of justice, and noting that “any future filing by
Mr. Henry-Bey pertaining to this same matter will likely be met with sanctions.”); Henry
Bey v. Bank of New York Mellon, et al., No. 18-1480 (Fed. Cir. Apr. 6, 2018), ECF No.
18 (dismissing appeal for lack of subject matter jurisdiction and declining to transfer
“frivolous appeal” to the Eleventh Circuit); Henry-Bey v. Castro, et al., No. 9:19-cv-
81281 (S.D. Fla. Oct. 9, 2019), ECF No. 8 (noting the sanctions previously imposed
against plaintiff and dismissing plaintiff’s complaint to confirm Sitcomm award as an
attempt “to subvert that prior Order by filing on a new docket under the pretense of an
apparently fraudulent arbitration award”).

        It appears that if transfer were warranted, the United States District Court for the
Southern District of Florida would be the appropriate venue for plaintiff’s claims against
the Office of the Palm Beach Circuit Clerk and its employees. See 28 U.S.C. §
1391(b)(1)-(2). Based on plaintiff’s litigation history, and the sanctions the Southern
District of Florida has previously imposed, however, transfer of the instant case is not in
the interests of justice.




                                              7
         Case 1:20-cv-00906-PEC Document 17 Filed 05/19/21 Page 8 of 8




        Accordingly, the court concludes that transfer would not be in the interests of
justice and declines to do so.

IV.    Conclusion

       Accordingly, for the foregoing reasons:

       (1)    Defendant’s motion to dismiss, ECF No. 7, is GRANTED;

       (2)    The clerk’s office is directed to ENTER final judgment for defendant
              DISMISSING plaintiff’s complaint for lack of subject matter jurisdiction,
              without prejudice, pursuant to RCFC 12(h)(3); and

       (3)    On or before May 21, 2021, the parties are directed to CONFER and
              FILE a notice informing the court as to whether any redactions are
              required before the court makes this opinion publicly available, and if so,
              attaching an agreed-upon proposed redacted version of the opinion.

       IT IS SO ORDERED.



                                                 s/Patricia E. Campbell-Smith
                                                 PATRICIA E. CAMPBELL-SMITH
                                                 Judge




                                             8
